PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Walker et al.
Application No. 15/161,587
Filed: 23 May 2016
For: HAIR DRYING NET AND TURBAN TOWEL

:
:
:	DECISION ON PETITIONS
:
:
:


This is a decision on the petition under 37 CFR 1.182 filed November 8, 2021, requesting expedited consideration of the petition under 37 CFR 1.55(e). This is also a decision on the petition under 37 CFR 1.55(e) filed November 8, 2021, and supplemented on November 15, 2021, to accept an unintentionally delayed claim for priority to AU 2015203226 filed June 5, 2015, as set forth in the corrected Application Data Sheet (ADS) submitted on November 8, 2021. 


Petition for Expedited Consideration

Applicants filed a proper petition under 37 CFR 1.182 for expedited consideration, accompanied by the required petition fee of $105 as set forth in § 1.17(f). Accordingly, the Office will consider the petition under 37 CFR 1.55(e) expeditiously and decide the matter out of turn. 

The petition under 37 CFR 1.182 for expedited consideration is GRANTED.  


Petition to Accept Unintentionally Delayed Priority Claim

This pending nonprovisional application did not include a proper reference to the foreign application, which priority is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. As the claim for foreign priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).




The priority claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
The petition fee as set forth in 37 CFR 1.17(m);
A certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies;
A statement that the entire delay between the date the priority claim was due under 37 CFR 1.55(d) and the date the priority claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional). 

With the petition, applicants submitted a corrected ADS on November 8, 2021, identifying the foreign application by application number, country, and filing date with appropriate markings. Applicants also paid the required petition fee of $525 and made an acceptable statement of unintentional delay. Lastly, applicants provided additional information in the form of statement setting forth the facts and circumstances that support a conclusion that the entire period of delay was unintentional.

The Office received certified copy of the foreign application on October 18, 2021, which the present application claims priority. Additionally, this nonprovisional application was filed within twelve months of the filing date of the foreign application.

As applicants have satisfied all of the above requirements, the Office accepts the claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b) as unintentionally delayed.  

The petition under 37 CFR 1.55(e) is GRANTED. 	

Applicant is advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 CFR 1.55(e) and the formal requirements for priority (see MPEP 213.02) have been met. This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 216.



The Office notes that the address listed on the petition differs from the correspondence address of record in the USPTO. As a one-time courtesy, the Office is mailing a copy of the decision to the address listed on the petition. If applicants desires to receive future correspondence regarding this application at a different correspondence address, applicants must submit a change of correspondence address (see enclosed Form PTO/AIA /122).  

Any inquiries directly pertaining to this matter may be directed to the under signed at (571) 
272-3211.    

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  Corrected Filing Receipt and Change of Address Form PTO/AIA /122


Cc:	AURORA AND ANDREW WALKER
P.O. BOX 184
WAHROONGA,
NSW 2076,
AUSTRALIA